Citation Nr: 1502938	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-48 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from August 8, 1998 to February 5, 2002.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 5, 2002.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially this matter was originally before the Board on appeal from a November 1998 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for PTSD.  A September 2001 Board decision granted a 30 percent rating for PTSD, and denied a rating in excess thereof.  This award was implemented by a September 2001 rating decision, effective August 8, 1998.  The Veteran appealed the Board's denial of a rating in excess of 30 percent to the Court.  In January 2002, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's denial of a rating in excess of 30 percent, and remanding the matter to the Board for further action consistent with the Joint Motion.  Thereafter, a July 2002 rating decision granted the Veteran a 70 percent rating for PTSD (effective February 5, 2002), and TDIU.

In response to that rating decision, the Veteran filed a January 2004 statement which the RO construed as a full withdrawal of his claim for an increased rating for PTSD.  In a subsequent statement, however, the Veteran's representative clarified that he wished to withdraw only that part of the issue seeking a rating in excess of 70 percent from February 5, 2002.  Thus, in a January 2013 letter, the Board acknowledged that the issue of a rating in excess of 30 percent prior to February 5, 2002 remained on appeal, and was perfected for Board review.  In May 2013, the Board issued a decision that awarded a 50 percent rating for PTSD for the period prior to February 5, 2002 (implemented by a May 2013 rating decision), and denied a rating in excess of 50 percent prior to February 5, 2002.  The Veteran appealed the Board's denial of a higher rating to the Court.  In February 2014, the Court granted another Joint Motion for Remand (Joint Motion), vacating the Board's denial of a rating in excess of 50 percent for the period prior to February 5, 2002, and remanding the matter to the Board for action consistent with the Joint Motion.

Thereafter, the case was reassigned to the undersigned.  Prior action by the Board in this matter was by Veterans Law Judges (VLJs) other than the undersigned.

The September 2001 rating decision assigned an effective date of August 8, 1998 for the award of a 30 percent rating for PTSD.  The Veteran did not appeal the effective date assigned by the RO, and it became final.  Thus, the matter of the rating for PTSD prior to August 8, 1998 is not before the Board.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

In September 2013, the Veteran submitted a statement that described his experience of worsening shoulder disability symptoms and worsening PTSD symptoms.  The Board finds that the September 2013 statement concerning worsening symptoms of shoulder and psychiatric disability is a claim seeking increased ratings for his service-connected left shoulder and psychiatric disabilities.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In May 2013, the Board also noted that the Veteran's representative raised the issue of entitlement to a TDIU rating prior to February 5, 2002 (which is the effective date of the award of a TDIU rating by the RO).  The representative contends that the Veteran's service-connected disabilities prevented him from working for several years prior to February 5, 2002; the Board determined that the TDIU claim was part of this appeal for an increased PTSD rating for the period prior to February 5, 2002, and remanded the claim to the RO for development and adjudication in light of the newly increased rating for PTSD for the period.  The AOJ has still not considered the Veteran's TDIU claim following the Board's May 2013 award of an increased (to 50 percent) rating for PTSD for the period from August 8, 1998 to February 5, 2002.  Additionally, at this time the Board is granting a further increase (to 70 percent, see below) in the rating for PTSD for the period from December 10, 2001 to February 5, 2002.

The Board notes that the TDIU issue has not been before the Court and has not been administratively re-certified to the Board.  38 C.F.R. § 19.35 specifically provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  It is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.203.  It appears that action directed by the May 2013 remand (aside from issuance of a supplemental statement of the case (SSOC)) was completed in September 2013, when the RO solicited and received from the Veteran a completed VA Form 21-8940 for the period from August 8, 1998 to February 5, 2002.  In the 16 months since the development actions have been completed, no SSOC has been issued; it appears possible that progress on the TDIU issue has been suspended while the intertwined PTSD rating issue (concerning the same period) has been pending on appeal to the Court and again before the Board.  At this time, the Board is issuing a decision newly resolving the PTSD rating issue for that period (and awarding a new increased 'staged' rating within the pertinent period).  Considering that the TDIU issue on appeal was first recognized by the Board in May 2013 as "considered implicitly within" the PTSD rating issue, as that PTSD rating issue is addressed and resolved (with a partial increase) by the Board at this time, and considering the amount of time that has passed since the required development was completed concerning the TDIU issue, the Board finds that it is most appropriate to take jurisdiction over the TDIU issue for the purpose of directing readjudication and issuance of an SSOC.

The issue of entitlement to a TDIU rating for the period prior to February 5, 2002 is being REMANDED to the AOJ.


FINDINGS OF FACT

1.  From August 8, 1998 to December 10, 2001, the Veteran's PTSD did not manifest in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); an inability to establish and maintain effective relationships; or any other symptoms of similar gravity.

2.  From December 10, 2001 to February 5, 2002, the PTSD is shown to have been productive of occupational and social impairment with deficiencies in most areas; it was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; or any other symptoms of similar gravity.


CONCLUSION OF LAW

The Veteran's PTSD warrants staged ratings of 50 percent (and no higher) from August 8, 1998 to December 10, 2001, and 70 percent (but no higher) from December 10, 2001 to February 5, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duties to notify the appellant under the VCAA.  A March 2006 letter notified the Veteran of the information and evidence needed to substantiate the claim, and provided him with the general criteria for the assignment a rating and an effective date.  

The Board acknowledges that complete notice was not provided prior to the adverse determination on appeal (which was issued prior to the enactment of the VCAA).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA rectified any notice timing error by providing the notice and subsequently readjudicating the claim in January 2009.  see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

Moreover, statements and assertions by the Veteran's representative within a March 2013 brief, as well as evidence submitted in association with this brief, indicate actual knowledge of information and evidence necessary to substantiate the claim on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  A January 1999 statement of the case notified the Veteran of the criteria for a higher rating for PTSD.  The Veteran's representative has submitted argument and evidence regarding the symptoms of the Veteran's PTSD, as well as the effect such symptoms have had on his social and occupational functioning.  It is not alleged that notice in this case was less than adequate.

The Board further finds that VA has complied with its duty to assist the Veteran in obtaining evidence to substantiate his claim.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's pertinent VA and non-VA treatment records.  He was afforded a VA examination in August 1998 (during the time period for consideration).  The Board finds that the examination report is adequate for rating purposes, as the examiner considered the pertinent history of the Veteran and conducted a thorough examination, noting all findings necessary for consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that the medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional evidence pertinent to the period remaining on appeal that remains outstanding.

Significantly, the February 2014 Joint Motion and Court Order direct the Board's attention to a concern regarding past (potentially erroneous) reference to outstanding records in the custody of the Social Security Administration (SSA).  In this regard, the Joint Motion discussed that the Board's May 2013 decision "made the findings that Appellant reported receiving Social Security disability benefits in the 1980s, and that in January 2009, the Social Security Administration reported that Appellant's records were unavailable."  However, as the Joint Motion explains: "There is no evidence in the record of Appellant reporting receipt of Social Security benefits in the 1980s or a January 2009 letter from the Social Security Administration."  The Joint Motion directed: "Upon remand, the Board should clarify these statements.  If necessary, the Board should consider whether any further action is required to request Appellant's Social Security records."

In June 2014, the Veteran's attorney requested that the Board locate and provide copies of the reported January 2009 SSA letter and also copies of any records showing the Veteran claiming receipt of SSA benefits in the 1980s.  In September 2014, the Board's officer responsible for processing such requests sent a letter in response explaining: "After conducting a thorough review of [the Veteran]'s VA claim file, I determined that there is no January 2009 SSA letter or any documents from or to SSA claiming receipt of SSA benefits in the 1980s in the claim file."  In November 2014, the Veteran's attorney indicated that he had taken further steps to determine whether there was any outstanding pertinent evidence in the custody of SSA; the attorney submitted a copy of a September 2014 memorandum on a SSA letterhead from a "Claims Representative" identifying the Veteran and stating: "This letter is to verify that the Social Security Administration has no records relating to the aforementioned individual.  All disability records were destroyed as of 06/08/2011."

The Board has undertaken another careful review of the claims-file in connection with the preparation of this decision, and once again confirms that the May 2013 decision's reference to the Veteran reporting receipt of SSA benefits in the 1980s and reference to a January 2009 SSA letter on the matter do not appear to correspond to the current contents of the Veteran's claims-file.  The Board does observe that a March 2002 VA mental health record indicates that the Veteran reported the he "has applied for SS disability."  However, it appears that the pertinent May 2013 references may have been in error and that the described indications of SSA benefit receipt do not exist in this Veteran's case.

Although the claims-file does contain an indication that the Veteran applied for SSA disability benefits prior to March 2002, the Veteran's attorney has submitted apparent documentation from the SSA indicating that no pertinent records remain in the custody of SSA (i.e., that any existing records had been destroyed).  The Veteran's attorney expressly requested that (despite directives in the Joint Motion to the contrary) appellate review not be further delayed to further attempt to obtain records from SSA.  As there is otherwise no reason to believe that further delay of this appeal to further pursue SSA records would serve any useful purpose, the Board finds that no further action or delay to obtain any such records is necessary, and that appellate review may proceed at this time.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the remaining portion of the claim for an increased rating for PTSD, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence still outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.   See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

VA examinations and clinical evaluation reports note assignments of various Global Assessment of Functioning (GAF) scores.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125, 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence of record reveals psychiatric diagnoses other than PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran seeks a rating in excess of 50 percent for PTSD for the period prior to February 5, 2002.  He contends his PTSD has resulted in a higher level of social and industrial impairment, due to such symptoms as a depressed mood, limited social contact, nightmares, insomnia, flashbacks, and poor concentration and memory.

On August 1998 VA psychiatric examination the Veteran reported he was living with his wife of many years, and one of his two daughters.  He reported that he was currently employed as a truck driver.  He reported problems with anxiety and indicated that his PTSD had worsened in the past two years.  He also indicated that sometimes he was so nervous that he was unable to swallow food and he felt like he was losing his voice.  He also felt more hyper and was more easily irritated.  He indicated that he had more problems with intrusive thoughts about his service trauma and his sleep was very poor as he awoke startled throughout the night and had a lot of trouble with bad dreams and perspiring.  The Veteran reported that he tended to sleep during the day to make up for sleep that he lost at night.  He indicated that his concentration was medium and he continued to have problems with flashbacks and depression.  The Veteran reported a poor energy level, fluctuating appetite, and no interest in most activities.  He indicated that he worked approximately 6 days a week as a truck driver.

On objective examination in August 1998, the Veteran was noted to be overweight and dressed casually and appropriately to the interview.  His grooming and hygiene were adequate and he was cooperative with the interview process.  He did not demonstrate psychomotor agitation or retardation, and was able to give some information spontaneously.  His speech was soft but normal in rate and rhythm and his eye contact was fair.  His affect was appropriate to content and seemed depressed.  Thought processes were logical, sequential, pertinent, and organized.  He did not endorse suicidal or homicidal ideation and did not demonstrate overt signs or symptoms of paranoia, psychosis, or mania.  No obsessions or preoccupations were voiced.  He was alert and oriented times three and seemed to have average intellectual functioning based on vocabulary, speech patterns, and fund of general knowledge.  The VA examiner opined that, based upon actual symptomatology and objective findings, the Veteran's degree of impairment seemed to be moderate.  The examiner assessed that the Veteran was able to work daily but had some trouble with social functioning, with decreased interest in social or pleasurable activities.  A GAF score of 63 was assigned.  The Veteran was found competent to manage his financial benefits.

On private psychiatric evaluation by D.R.D., M.D., in January 1999, the Veteran reported driving a truck until the trucking company went out of business two years before.  He felt that the trucking company work went well for him because he could hide his true feelings and could drive and not be involved with anybody else, and that was a relatively good job for him.  He indicated that he still had flashbacks on a regular basis of combat scenes, as well as intrusive nightmares, and had extreme difficulty sleeping due to a combination of his nervousness and his shoulder pain.  He indicated that he frequently would get no more than 4 hours of sleep per night.  He reported being very isolated in the community, and that he spent a lot of time at home by himself.  He did attend church; he had a large extended family, but was not in close contact with them.  He indicated that his appetite varied.

On objective evaluation in January 1999, the Veteran had good eye contact and good intelligence.  His affect was depressed and somewhat irritable, but he was oriented times three.  Memory and intellectual function were average and thought processes were logical, pertinent, and sequential.  He had occasional suicidal ideation with no plan or intent.  He was angry at the government and the military for the way that they have treated not only him but other Vietnam veterans and that was a large part of his thought processes at the time.  Judgment and insight were grossly intact,  He indicated he had been reluctant to seek help because of his problems with the VA system and because he found it difficult to talk about these issues.  The examiner noted that the Veteran had a great deal of impairment in terms of relationships within his family as well as beyond his family and had never fully adapted to returning to the United States.  In the examiner's opinion the Veteran met the criteria for a rating of at least 50 percent.  The examiner assigned a GAF score of 42.

A December 2001 VA psychiatry consultation report shows that the Veteran was seen "for the first time in consultation" at that facility on referral "in view of anxiety and depression."  The Veteran reported that his symptoms were "triggered again after September 11th, where he gives h/o nightmares, flashbacks, wakes up in the middle of night with cold sweats, unable to go to sleep, feels anxious and nervous , and lately he has increased his paxil to 40 mg without any benefit...."  The Veteran also reported a history of "anergia, anhedonia, sleep and appetite disturbances."  The report's documentation of the Veteran's reported symptoms and history includes discussion of the Veteran's disabilities and that the Veteran felt he was "unable to work in view of disability," and that he was "currently unemployed due to his disability"  The Veteran denied "mania or hypomania," but reported a history of "social phobia, where he avoids crowds and public places."  The report notes that the Veteran reported he was "not close to any one" of his several siblings.

Mental status examination documented in this December 2001 VA psychiatric report shows that the Veteran had "anxious and depressed mood," "appropriate affect to the content of thought," that he "denies any s/h [suicidal or homicidal] ideas," "flow of thought is logical, sequential without any formal thought disorder," that he "denies any perceptual distortions or delusional ideas," "cognition intact," "intact memory for recent and remote events including immediate recall," "attention and concentration span is fair," "has clear insight and judgement[sic]," "intelligence estimated to be of average range," and "he was able to give consent for medical psychotherapeutics."  The diagnoses were PTSD, chronic depressive disorder (not otherwise specified).

Another December 2001 VA psychiatric consultation report (from the following week) shows the Veteran "continues to c/o [complain of] flash backs, night mares and wakes up in middle of night, unable to sleep well...."  Worries about financial concerns and marital conflict were discussed, and the Veteran expressed that "after supportive therapy, he felt better" and he "appears to be motivated for treatment."  Mental status examination at that time revealed that the Veteran "has anxious and depressed mood and affect," "denies any s/h ideas," "not psychotic," "flow of thought is logical, sequential without any formal thought disorder," "cognition intact," "intact memory for recent and remote events," "fair insight and judgement[sic]," and "tolerating meds well."  The diagnoses remained the same as in the prior report.

A different (December 10, 2001) VA report, a clinical psychology note, was a subject of particular attention in the February 2014 Joint Motion, which directed attention to the Board's prior failure to discuss and consider its contents (in particular, the GAF score of 36 assigned in the report).  The December 2001 clinical psychology note (from the same day as the psychiatric consultation discussed immediately above) shows that the Veteran complained of symptoms of "depression, nightmares of combat, flashbacks to c[o]mbat, re-experiencing combat trauma, and social isolation...."  The Veteran reported that the symptoms had begun "upon return to country" and that "the symptoms have worsened in the last 15 years and that [he] is now unable to work or have social relationships because of the symptoms."  The VA psychologist noted that the Veteran's "[a]ppearance was neat and clean," "[s]peech was spontaneous and relevant and coherent and goal directed," "[v]olume was soft, but audible," and "[t]here was a mild monotone and retardation to flow."  The report indicates that there was "[n]o psychosis noted-thought processes were logical and sequential."  The report notes that "[m]ood was severely depressed," with symptoms of: "anhedonia, low energy, poor sleep, poor appetite, hopelessness, social isolation and [c]rying spells."  The Veteran was noted to have "no close friends and is emotionally isolated from his wife."  The examiner determined that: "Attention is adequate," "Memory is adequate for immediate, recent, and remote information," "Concept formation is appropriate," "Insight is poor," "Judgment is intact."  The diagnoses were chronic PTSD and major depression secondary to PTSD.  A GAF score of 36 was assigned.

A January 2002 VA psychiatric consultation report shows the Veteran reported he "feels slightly better during day time, however at night times he continues to c/o nightmares, flash backs with startled response, becomes paranoid at times, also depressed about his physical disability and not able to work with financial problems due to which on going marital conflicts...."  The Veteran stated that "after supportive therapy, he felt better and agreed to work through therapy...."  Mental status examination revealed "anxious mood with appropriate affect to the content of thought," "denies any s/h ideas," "not overtly psychotic," "cognition intact," "has intact insight and judgement [sic]," "tolerating meds well...."

A January 2002 VA psychology consultation report shows that the Veteran "indicated that his depression is stable, but severe (on 1-10 scale he rated it 9)."  He "denied any S [suicidal] intent or plans."  The Veteran described little contact with wife or with his children during the holidays "because he does not feel close to them."  The Veteran "indicated that he wants to return to work" and that he had "no insight into his disability."

A February 2002 VA psychiatry note shows that the Veteran "says he is some what better, but continues to have flash backs and nightmares but frequency of it appears to have decreased slightly...."  The Veteran reported being "able to talk to his wife and able to socialize better."  He "denies... any s/h behavior."  The VA provider observed that the Veteran "continues to be some what anxious with depressed mood with appropriate affect to the content of thought," "denies any s/h ideas," "able to integrate his thoughts better," "denies any perceptual distortions or delusional ideas," "cognition intact," "oriented to 3 spheres," "at[t]ention and concentration span is fair," "has minimal insight and judgement [sic] regarding his treatment modalities," "not motivated for ptsd groups in view of mistrustfulness of others," "tolerating meds well."  The Veteran was diagnosed with chronic PTSD.

A March 2002 VA mental health treatment report (from just following the period on appeal) discusses the Veteran's description of retiring in January 2002 and experiencing subsequent difficulty and lack of communication in his marital relationship.  The Veteran described that his retirement was early due to "physical and psychological problems."  The Veteran described that he "doesn't have many hobbies," but "enjoys taking walks in the woods" and was "looking forward to planting [and] gardening."  The Veteran described "he doesn't want to be around a lot of people...."  He reported that he "has fleeting thoughts of suicide," including that "[a]bout a year ago he thought about killing himself, thought about hitting another car head on, but changed his mind."  He reported that during "the past six months, his flashbacks and nightmares have increased."  The VA social worker preparing the report assessed that the Veteran was "newly retired and having difficulty adjusting....  Ptsd symptoms more problematic...."  She noted that the Veteran was "friendly, talkative, facial expression usually flat."  An addendum note indicates: "Veteran denied suicidal ideation this date; he explained feelings of suicide as fleeting and [he is] usually able to manage them."

The Veteran's PTSD is currently assigned a 50 percent rating for the period from August 8, 1998 to February 5, 2002.  This rating was assigned by the portion of the May 2013 Board decision (undisturbed by the subsequent Joint Motion and Court Order except to the extent that the Board must readjudicate the question of whether any further increase is warranted for the period).  That Board decision found the evidence to be in relative equipoise as to whether a 50 percent disability rating was warranted for this period.  As discussed in the undisturbed portion of the May 2013 Board decision, the initial August 1998 VA examination report and January 1999 private examination report both characterized the Veteran's PTSD symptomatology as severe, or moderate to severe.  He was noted to be socially isolated, with little to no contact with people outside his immediate family.  His mood was depressed and he reported frequent nightmares and flashbacks that interrupted his sleep and triggered recurrent thoughts of his combat experiences in Vietnam.  The private examiner assigned a GAF score of 42 during this period, indicative of serious symptomatology and/or serious impairment in occupational or social functioning.

The February 2014 Joint Motion directed particular attention to the GAF score of 36 presented in the December 2001 VA consultation report (it was not discussed in the prior Board decision).  This score falls in the higher half of the range reflecting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  The Board notes that the detailed evaluations and discussions of the Veteran's symptoms during the period on appeal do not reflect impairment in reality testing or communication involving illogical, obscure, or irrelevant speech.  The same December 2001 report that assigned the GAF score of 36 also noted that the Veteran's thought processes were logical and sequential, and "[s]peech was spontaneous and relevant and coherent and goal directed."  This is consistent with the other evidence from the period on appeal.  

However, to the extent that the December 2001 GAF score of 36 reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, the Board finds that such symptom severity is not substantially inconsistent with the symptom details presented at that time and in subsequent evidence.  Indeed, the Veteran has already been awarded a 70 percent rating for PTSD from February 5, 2002, contemplating symptoms of such severity less than 2 months following the December 2001 report showing the GAF score of 36 and associated symptom details.  A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Resolving reasonable doubt in the Veteran's favor, the Board finds, that symptom severity meeting the criteria for that 70 percent rating in February 2002 was shown to have existed as early as December 10, 2001 (the date of the VA report assigning the GAF score of 36).  Accordingly, a 70 percent rating is warranted from December 10, 2001.
A rating in excess of 70 percent is not warranted for the period, because the Board finds no evidence of total occupational and social impairment.  There is no evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; or any other symptoms of such a degree of severity.  The clinical observations and the Veteran's own descriptions of symptoms do not reflect disability of the nature and severity contemplated by a 100 percent schedular rating during the period for consideration.

The Board finds that the criteria for a 70 percent disability rating are not met prior to the December 10, 2001.  Previously assigned GAF scores were higher, and in ranges not denoting a level of severity matching that contemplated by the 70 percent disability rating.  Other than the GAF score of 36 in December 2011, the GAF scores of record for the period on appeal featured scores from 63 to 42.  The higher score of 63 denotes mild symptoms or some difficulty in social and occupational functioning.  The lower score of 42 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Those two scores, indicating mild or moderate to serious, but not major, impairment during this period are consistent with the detailed symptom descriptions and competent assessments in the evidence and consistent with the severity of disability contemplated by the assigned 50 percent disability rating.  The Board finds that these GAF scores and the PTSD symptoms noted do not reflect disability of severity more nearly approximating the criteria for a 70 percent rating prior to December 10, 2001.

For the period on appeal prior to December 10, 2001, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent.  According to the evidence for this period, although the Veteran reported some occasional suicidal thoughts, he denied any intent to harm himself or to harm others, citing his religious beliefs.  He also denied, and did not display, obsessional rituals which interfered with routine activities.  His speech was not intermittently illogical, obscure, or irrelevant; at all times during this period, he was able to converse with examiners and others in a clear, coherent manner.  Though he exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record found him able to maintain his personal hygiene, finances, and household without assistance.  He also did not display impaired impulse control, such as unprovoked irritability with periods of violence, and denied any recent legal difficulties.  All VA and private examination reports note he was fully alert and oriented, and he was employed for many years until his retirement (described by the Veteran as taking place in January 2002) due to disability from physical disorders.

The Veteran's representative asserts, in a March 2013 statement and again in a November 2014 statement, that a higher evaluation is warranted based on persistent delusions, flashbacks, hallucinations, and homicidal or suicidal ideation.  The representative cites to July 1994, February 1996, and April 2002 examination reports and other clinical records in support of this contention.  The Board notes that the 1994 and 1996 examinations were not conducted within the time period under consideration, and are of lesser probative value than symptoms, impairments, and findings during the limited rating period on appeal.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").

Regardless, a review of the reports of the examinations found that they do not support that an increased rating is warranted.  For example, on February 1996 VA examination the Veteran admitted to some suicidal ideation, but stated he would contact VA and seek help prior to any attempt; he denied homicidal ideation.  Also in February 1996, he reported experiencing some hallucinations or flashbacks, but the examiner found he exhibited "some possible embellishment, defensiveness, and manipulativeness."  He also exhibited no evidence of hallucinations or delusions at the time of the examination.  On VA examination in August 1998, the Veteran denied homicidal or suicidal ideation, and did not exhibit any evidence of mania, paranoia, psychoses, obsessions, or preoccupations.  On private evaluation in January 1999, he stated his religious beliefs prevented him from considering suicide.  He did report flashbacks at that time, but the examiner found no evidence of any disturbances in the Veteran's thought processes.  Thus, the Board concludes a disability rating in excess of 50 percent is not warranted for the period prior to December 10, 2001.

The Board has considered whether referral for an extraschedular evaluation is warranted.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis in the present case, the Board finds that the symptoms and impairment caused by the Veteran's PTSD for the time period in question are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on a combination of occupational and social impairment, psychiatric symptoms, and clinical findings.  Here, considering the lay and medical evidence, the Veteran's PTSD was manifested by symptoms of depression, difficulty with concentration, diminished interest in activities, avoidance of crowds, difficulty with relationships, and impairment in motivation.  These symptoms are part of, or like or similar to, symptoms or impairment listed under the schedular rating criteria at 38 C.F.R. § 4.130.

The schedular rating criteria specifically include occupational and social impairment with reduced reliability and productivity due to psychiatric signs and symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21.  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall referral for consideration of an extraschedular evaluation is not warranted.

In conclusion, the Board finds that a rating in excess of 50 percent for PTSD is not warranted prior to December 10, 2001, and that an increased rating of 70 percent (but no higher) is warranted from that date.  


ORDER

For the period from August 8, 1998 to December 10, 2001 a rating for PTSD in excess of 50 percent is denied.

From December 10, 2001 a 70 percent rating for PTSD is granted, subject to the regulations governing payment of monetary awards.

REMAND

TDIU prior to February 5, 2002

As discussed in the Introduction above, the Board has recognized the issue of entitlement to TDIU prior to February 5, 2002 as being part of this appeal seeking an increased rating for PTSD prior to February 5, 2002.  The AOJ has still not considered the Veteran's TDIU claim in light of the Board's May 2013 award of an increased rating, to 50 percent, for PTSD for the period from August 8, 1998 to February 5, 2002.  Furthermore, the Veteran's disability ratings during the pertinent period have now changed again with the Board's grant (above) of a "staged" increased rating for a portion of the period on appeal.  Therefore, a remand to afford the Veteran initial consideration of TDIU by the AOJ continues to be required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It appears that action directed by the May 2013 remand (aside from issuance of a supplemental statement of the case (SSOC)) was completed in September 2013, when the RO solicited and received from the Veteran a completed VA Form 21-8940 for the period from August 8, 1998 to February 5, 2002.  That action appears to have completed the only specific directive of the May 2013 Board remand (aside from the issuance of an SSOC).  In the 16 months since the development actions have been completed, no SSOC has been issued; it appears possible that progress on the TDIU issue has been suspended while the intertwined PTSD rating issue (concerning the same period) has been pending on appeal to the Court and again before the Board.  The Board has now issued a final decision newly resolving the PTSD rating issue for that period.

Accordingly, the case is REMANDED for the following:

After undertaking any additional development deemed appropriate, the AOJ should adjudicate the claim for a TDIU rating prior to February 5, 2002 in light of any additional evidence added to the record (and with consideration of the May 2013 Board and RO decisions resulting in an 80 percent combined disability rating in effect from August 8,1998, and a 90 percent disability rating in effect from April 26, 2000).  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


